NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-3142-17T3

ANIBAL MORALES, JR.,

          Appellant,

v.

BOARD OF REVIEW,
DEPARTMENT OF LABOR,
and CERVINI'S, INC.,

          Respondents.


                    Submitted January 30, 2019 – Decided April 2, 2019

                    Before Judges Koblitz and Currier.

                    On appeal from the Board of Review, Department of
                    Labor, Docket No. 135,416.

                    Anibal Morales, Jr., appellant pro se.

                    Gurbir S. Grewal, Attorney General, attorney for
                    respondent Board of Review (Melissa Dutton Schaffer,
                    Assistant Attorney General, of counsel; Jana R.
                    DiCosmo, Deputy Attorney General, on the brief).

                    Respondent Cervini's, Inc., has not filed a brief.
PER CURIAM

      Claimant Anibal Morales, Jr. appeals from the February 6, 2018 decision

of the Board of Review (Board) finding him ineligible for unemployment

benefits pursuant to N.J.S.A. 43:21-5(a). After a review of the contentions in

light of the record and applicable principles of law, we affirm.

      We derive the facts from the telephonic hearing before the Appeal

Tribunal. Claimant was employed as a floater by defendant Cervini's, Inc., an

auto body design retailer. On October 13, 2017, claimant stated he was called

into the director of operation's office and informed that other employees had

accused him of stealing body shop tools. In the course of the discussion,

claimant stated he placed his keys on the director's desk and left, explaining his

wife was ill, and he could not deal with the accusations. Claimant contacted the

director two weeks later inquiring about the unemployment process. He advised

he did not intend to return to work.

      The director testified that he called two groups of employees into his

office on October 13, to discuss the morale in the shop and the tension among

the employees. Several employees accused claimant of trying to sabotage the

operation, by purposely slowly it down, and stealing tools to use on body shop

work done at his house. An employee also stated that claimant was "slandering


                                                                          A-3142-17T3
                                        2
the company's name" and "slandering [the director] personally." The employee

further accused claimant of "going up to employees, handing them business

cards, and [saying], 'Here, call this number, you know, this job is . . . hiring if

you don't want to work here.'"

      When the director asked claimant about the accusations, he denied them.

The director stated: "[Claimant] took his keys off his key ring, placed them down

on my desk and simply stated, 'You know, I . . . have too much on my mind. I

can't handle this. I got to go,' . . . and [claimant] walked out." The director

advised he did not intend to fire claimant during that meeting.

      Claimant submitted a claim for unemployment benefits.           The Deputy

Director of Unemployment Insurance (Deputy) determined that claimant had left

work voluntarily, disqualifying him for benefits.

      Following claimant's appeal of the determination, a telephonic hearing

was conducted before the Appeal Tribunal. The appeals examiner noted:

            claimant resigned without affording the employer an
            opportunity to investigate the accusations, which were
            subsequently found to be based on hearsay. The
            claimant made no attempt to substantiate his complaints
            about the other workers, or to preserve his [twenty]-
            year work history. Therefore, the claimant left work
            voluntarily without good cause attributable to the work,
            and is disqualified for benefits . . . in accordance with
            N.J.S.A. 43:21-5(a).


                                                                           A-3142-17T3
                                        3
The Board affirmed the Appeal Tribunal's decision.

      On appeal, claimant contends he left his job due to a hostile work

environment, and the Appeal Tribunal and Board failed to undertake thorough

investigations.

      We are mindful that our review of administrative agency decisions is

limited. We will not disturb an agency's action unless it was clearly "arbitrary,

capricious, or unreasonable." Brady v. Bd. of Review, 152 N.J. 197, 210 (1997).

      N.J.S.A. 43:21-5(a) provides that an employee who "has left work

voluntarily without good cause attributable to such work" is disqualified for

unemployment compensation benefits.         "Under this section, the threshold

question is whether an applicant for unemployment compensation benefits left

his job 'voluntarily.'" Lord v. Bd. of Review, 425 N.J. Super. 187, 190-91 (App.

Div. 2012). An employee has left work "voluntarily" within the meaning of the

statute "only if 'the decision whether to go or to stay lay at the time with the

worker alone.'" Id. at 191 (quoting Campbell Soup Co. v. Bd. of Review, 13

N.J. 431, 435 (1953)). If the applicant leaves voluntarily "[he or she] is eligible

for unemployment compensation benefits only if that separation was for 'good

cause attributable to [the] work.'" Ibid. (quoting N.J.S.A. 43:21-5(a)); see also

Utley v. Bd. of Review, 194 N.J. 534, 544 (2008).


                                                                           A-3142-17T3
                                        4
      Here, claimant did not present any evidence before the Appeal Tribunal

that demonstrated continued incidents of physical or verbal abuse or harassment

by his employer to satisfy good cause for voluntarily leaving the work.

Mullarney v. Bd. of Review, 343 N.J. Super. 401 (App. Div. 2001) (explaining

it was the claimant's burden to provide the requisite proof); see also Domenico

v. Bd. of Review, 192 N.J. Super. 284, 288 (App. Div. 1983) ("[I]t is the

employee's responsibility to do what is necessary and reasonable in order to

remain employed.").

      In the midst of a meeting with the director and other employees, claimant

made a decision to leave the job. He advised that he could not "deal" with the

accusations made by other employees because he had personal issues on his

mind. In laying his keys on the desk and telling his employer he couldn't "handle

it anymore," claimant voluntarily left the job. He did not return to the workplace

or contact his employer until two weeks later when he inquired about

unemployment benefits. Even then, claimant advised he did not intend to return

to work. See Fennell v. Bd. of Review, 297 N.J. Super. 319, 322 (App. Div.

1997) ("Causes personal to the claimant and not attributable to the work come

within the disqualification language of the statute.").

      Affirmed.


                                                                          A-3142-17T3
                                        5